Filing Date: 08/11/2020
Claimed Foreign Priority Date: none 
Applicants: Gupta et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 10/26/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Acknowledgment
The Amendment filed on 10/26/2021, responding to the Office action mailed on 07/28/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2, 4, and 31, and added new claims 34-36. Accordingly, pending in this application are claims 1, 3, 5-30, and 32-36.
 
Response to Amendment

Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and  35 U.S.C. 103, as previously formulated in the Non-Final Office action mailed on 07/28/2021. However, the prior art of record remains relevant and new 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagami et al. (US2017/0256485, hereinafter Tagami-485).

Regarding Claim 16, Tagami-485 (see, e.g., Figs. 1-6 for upper wiring portion details, Figs. 15-18 for 3D NAND memory architecture details; and Par. [0083],[0085]) shows all aspects of the instant invention, including a method of forming a memory device, comprising:
- forming pillar structures (e.g., pillars 55,61,62) in openings vertically extending through a stack of alternating conductive materials and dielectric materials (see, e.g., Fig. 17: body 45 of alternating electrode films/WLs 42 and silicon oxide films 43 stacked in the Z-direction)
e.g., Figs. 15-16 and Par. [0078]: stacked body 45 has an end portion in the Y-direction that is stair-shaped, in which a step is formed for each electrode film 42)
- forming contact structures (e.g., conductive vias 15 or 57) over the pillar structures (see, e.g., Figs. 2 and 15-17)
- forming conductive lines (e.g., bit lines 59 or 18) over the contact structures (see, e.g., Figs. 2 and 15-17)
- forming an electrically insulative material (e.g., (first) insulating film 12) over at least portions of the stack (see, e.g., Figs. 4-5 and Par. [0032]-[0033])
- forming additional openings (e.g., spaces 25s) vertically extending at least partially through the stack (see, e.g., Figs. 6A-B and Par. [0034])
- forming a dielectric material (e.g., (second) insulating film 12) adjacent to the electrically insulative material to form air gaps within the additional openings (e.g., air gaps 25), the air gaps intervening between laterally neighboring conductive lines (e.g., 18 or 59) and in vertical alignment with a portion of the contact structures (e.g., 15 or 57), and the air gaps between portions of the electrically insulative material (e.g., between portions of (first) insulating film 12) overlying the conductive lines (see, e.g., Figs. 1A-B and Par. [0035])
Regarding Claim 20, Tagami-485 (see, e.g., Fig. 1) shows that forming the air gaps within the additional openings comprises forming a single air gap (e.g., 25) between the laterally neighboring conductive lines (e.g., 18 or 59), the single air gap .

Claims 24-25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US2013/0228934).

Regarding Claim 24, Kim (see, e.g., Figs. 2-11 for upper wiring portion details, Figs. 13A-C for 3D NAND memory architecture details; and Par. [0101]-[0108]) shows all aspects of the instant invention, including at least one array of memory cells comprising:
- access lines extending in a first horizontal direction (e.g., gate patterns 410 defining word lines along the Y-direction) 
- data lines extending in a second horizontal direction (e.g., portions of interconnections 150 in grooves 133 defining bit lines along the X-direction), substantially transverse to the first horizontal direction
- interconnect structures (e.g., portions of interconnections 150 in contact hole 145) operatively connected to the data lines
- contact structures (e.g., capping patterns 435) adjacent the interconnect structures on a side thereof opposite the data lines
- dielectric structures (e.g., dielectrics 160, 170) adjacent the data lines on a side thereof opposite the interconnect structures
- air gaps (e.g., air gaps 180) extending vertically between laterally neighboring dielectric structures, data lines, and interconnect structures, the air gaps vertically aligned with a portion of the contact structures.









Regarding Claim 25, Kim (see, e.g., Fig. 13B and Par. [0074]) shows that the interconnect structures (e.g., portions of interconnections 150 in contact hole 145) are laterally adjacent an oxide material without being laterally adjacent a nitride material (e.g., oxide 110).
Regarding Claim 29, Kim (see, e.g., Fig. 13B) shows that a height of the air gaps (e.g., 180) is substantially equal to a combined height of the dielectric structures (e.g., 160,170), the data lines (e.g., 150 in contact groves 133), and a portion of the interconnect structures (e.g., portion of 150 in contact hole 145).

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al. (US2017/0256485, hereinafter Tagami-485) in view of Shi et al. (CN111785728 and associated Machine translation).

Regarding Claim 21, Tagami-485 (see, e.g., Figs. 17-18) shows that forming the pillar structures comprises forming memory pillar structures (e.g., 55,61,63) comprising a channel material (e.g., Si pillar 55) of a cell film. However, Tagami-485 is silent about forming the channel material such that it is surrounding a fill material.
Shi (see, e.g., Fig. 1b), on the other hand and in the same field of endeavor, teaches that a core portion of the channel pillar 110 of a 3D NAND memory string can either be a channel layer 111, or further include an insulating layer surrounded by the channel layer (and other layers 112,113,114 forming a stacked structure around the core).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a channel material or a channel material surrounding an (insulating) fill material in the method of Tagami-485, because either steps are known in the 3D NAND memory manufacturing art as alternative methods for forming the core of a 3D NAND memory string, and selecting among them would have been obvious to the skilled artisan. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al. (US2017/0256485, hereinafter Tagami-485) in view of Park (US2019/0035733).

Regarding Claim 22, Tagami-485 (see, e.g., Fig. 15) discloses a 3D NAND memory array 4 comprising, e.g., a stack 45 of alternating materials. Additionally, it would have been readily apparent to one of skill in the art that said array must have an associated control circuitry to provide the signals/voltages necessary to access and operate the individual NAND memory strings. However, Tagami-485 is silent about the particular step of forming the stack vertically over a control device comprising complementary metal oxide semiconductor (CMOS) circuitry.
Park (see, e.g., Figs. 1-2, 4 and 28; and Par. [0026]-[0031], [0155]-[0163]), on the other hand and in the same field of endeavor, teaches forming a peripheral circuit region PERI including, e.g., row decoder region ROW DCR, a column decoder region COL DCR, and page buffer region PBR (with corresponding row decoder 2, column decoder 4, and page buffer 3) to operate cell array region CAR, wherein said PERI and CAR regions can be formed in different areas on a plane (see, e.g., Fig. 1) or have a Chip-on-Peri (CoP) structure, in which the PERI and CAR regions are vertically arranged (see, e.g., Fig. 28).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the step of forming the stack vertically over a control device in the method of Tagami-485, because said step is known in the 3D NAND memory manufacturing art for forming PERI and CAR regions according to a Chip-on-Peri (CoP) arrangement, as suggested by Park, and applying a known method step for 
Additionally, Park (see, e.g., Fig. 28 and Par. [0155]) teaches that the control device (e.g., peripheral circuit logic structure PLST in PERI) comprises MOS transistors. Furthermore, Complementary MOS technology is known as the prevalent technology for implementing logic structures. Accordingly, Tagami-485 in view of Park teaches a step of forming the stack vertically over a control device comprising complementary metal oxide semiconductor (CMOS) circuitry.
Regarding Claim 23, Park (see, e.g., Figs. 3 and 28 and Par. [0158]) teaches forming a source tier (e.g., doped semiconductor layer 250) vertically between the control device (e.g., PLST) and the stack (e.g., ST).

Claims 16, 18-21, 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2013/0228934) in view of Park (US2019/0035733).

Regarding Claim 16, Kim (see, e.g., Figs. 2-11 for upper wiring portion details, Figs. 13A-C for 3D NAND memory architecture details; and Par. [0101]-[0108]) shows most aspects of the instant invention, including a method of forming a memory device, comprising:
- forming pillar structures (e.g., pillar-shaped active pattern 430 and filling dielectric pattern 425) in openings vertically extending through a stack of alternating conductive materials and dielectric materials (see, e.g., Figs. 13B-C: gate patterns 410, dielectrics layers 405,110,115 stacked in the Z-direction)
- forming contact structures (e.g., capping patterns 435) over the pillar structures (see, e.g., Figs. 13B-C and Par. [0105])
e.g., portions of interconnections 150 in grooves 133 along the X-direction) over the contact structures (see, e.g., Figs. 13A-C and Par. [0108])
- forming an electrically insulative material (e.g., dielectrics 160, 170) over at least portions of the stack (see, e.g., Figs. 13B-C and Par. [0108])
- forming additional openings (e.g., openings 180) vertically extending at least partially through the stack (see, e.g., Fig. 13B)
- forming a dielectric material (e.g., dielectric layer 190) adjacent to the electrically insulative material to form air gaps within the additional openings (e.g., air gaps 180), the air gaps intervening between laterally neighboring conductive lines (e.g., 150) and in vertical alignment with a portion of the contact structures (e.g., 435), and the air gaps between portions of the electrically insulative material (e.g., 160, 170) overlying the conductive lines (see, e.g., Figs. 13B-C and Par. [0108])
However, Kim is silent about a step of forming a staircase structure and its related limitations. Park (see, e.g., Figs. 3 and 4; and Par. [0027], [0043]-[0074]), on the other hand and in the same field of endeavor, teaches that a 3D NAND memory stack typically comprises a stacked structure (e.g., ST) of alternating conductive materials (e.g., electrode EL/WL) and dielectric materials (e.g., electrode isolation insulating layers 32), with a plurality of pillar structures  formed in openings vertically extending through said stacked structure (e.g., vertical structures 20 in cell array region CAR); and at least one staircase structure comprising materials of the stack of alternating conductive materials and dielectric materials, the at least one staircase structure e.g., end-portions of WLs in contact region CTR).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed steps of forming at least one staircase structure in the method of Kim, because said steps are known steps in the 3D NAND memory manufacturing art for implementing the basic architecture of a 3D NAND memory, as suggested by Park, and applying known method steps for their intended purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 18, Kim (see, e.g., Figs. 13B-C) shows forming conductive via structures (e.g., portions of interconnections 150 in contact hole 145) underlying the conductive lines, wherein forming the air gaps comprises separating laterally neighboring conductive via structures from one another with one or more of the air gaps (e.g., 180).
Regarding Claim 19, Kim (see, e.g., Figs. 13B-C and Par. [0076]) shows that forming the conductive via structures (e.g., portions of interconnections 150 in contact hole 145) comprises forming the conductive via structures to be self-aligned with the conductive lines (e.g., portions of interconnections 150 in groove 133 along the X-direction) along at least one side surface of the conductive via structures (also, see Fig. 5 and Par. [0076]: 150 is simultaneously formed in recess 147 comprising groove 133 and contact hole 145).
Regarding Claim 20, Kim (see, e.g., Figs. 13B-C) shows that forming the air gaps within the additional openings comprises forming a single air gap (e.g., 180) e.g., portions of interconnections 150 along the X-direction), the single air gap extending above a plane of an upper surface of the laterally neighboring conductive lines and a portion of the air gaps extending below a plane of a lower surface of the laterally neighboring conductive lines.
Regarding Claim 21, Kim (see, e.g., Figs. 13B-C and Par. [0103]-[0105]) shows that forming the pillar structures comprises forming memory pillar structures comprising a channel material of a cell film (e.g., channel/active pattern 430) surrounding a fill material (e.g., filling dielectric pattern 425).
Regarding Claim 36, Kim (see, e.g., Fig. 13B) shows that portions of the dielectric materials of the stack (e.g., 110) vertically intervene between the air gaps (e.g., 180) and the contact structures (e.g., 435).
Regarding Claim 28, Kim (see, e.g., Figs. 13B-C and Par. [0106]-[0107]) shows:
- pillar structures (e.g., pillar-shaped active pattern 430 and filling dielectric pattern 425) extending vertically through the at least one array of memory cells
- a source structure (e.g., common source region 450) underlying the at least one array of memory cells
- wherein the pillar structures comprise strings of memory cells (e.g., string of cell transistors having non-volatile characteristics) electrically coupled to the data lines and the source structure
However, while it would have been readily apparent to one of skill in the art that the array of memory cells must have an associated control circuitry to provide the signals/voltages necessary to access and operate the individual memory strings, Kim is silent about a control device electrically coupled to the data lines and the source 
 Park (see, e.g., Figs. 1-2, 4 and 28; and Par. [0026]-[0031], [0155]-[0163]), on the other hand and in the same field of endeavor, teaches forming a peripheral circuit region PERI operating cell array region CAR, wherein a control device (e.g., peripheral circuit logic structure PLST in PERI) is electrically coupled to data lines (e.g., bit lines BL) and a source structure (e.g., doped semiconductor layer 250), wherein pillar structures (e.g., vertical structures 20) comprise strings of memory cells (e.g., NAND string of memory cells) that are electrically coupled to the data lines and the source structure (see, e.g., Fig. 28 and Par. [0159],[0161]-[0162]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed control device in the structure of Kim, because said arrangement is known in the semiconductor memory art for implementing the control circuitry of a functional memory array of NAND string memory cells, as suggested by Park, and implementing a known circuit arrangement for its known purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2013/0228934).

Regarding Claim 26, Kim shows most aspects of the instant invention, except for a height of the air gaps being within a range of from about 50 nm to about 100 nm. However, the specific air gap height claimed by the applicant, is only considered to be the “optimum” air gap height disclosed by Kim that a person having ordinary skill in the i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the air gaps have upper and lower ends that exceed the respective upper and lower surfaces of the bit lines, so as to more effectively electrically separate neighboring bit lines from each other, as already showed by Kim.

Allowable Subject Matter
Claims 1, 3, 5-15, 30, and 32-34 allowable.
Claims 17, 27, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 10/26/2021 with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion









































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose memory structures (and associated methods of manufacturing) comprising air gaps between bit lines, and having some aspects similar to the instant inventions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814